        Case 3:18-cv-00400-EMC Document 104 Filed 09/24/20 Page 1 of 1




                               OFFICE OF THE CLERK
                           UNITED STATES DISTRICT COURT
                              Northern District of California

                                       CIVIL MINUTES


 Date: September 24, 2020        Time: 2:50-3:05=               Judge: EDWARD M. CHEN
                                       15 Minutes

 Case No.: 20-cv-02753-EMC       Case Name: Ingrao v. Stoppelman
 Related to 18-cv-00400-EMC                 Azar v. Yelp


Attorneys for Plaintiff: Brett Stecker, Erik Luedeke
Attorneys for Defendant: Ben Halbig, Aaron Miner

 Deputy Clerk: Angella Meuleman                        Court Reporter: Marla Knox

                      PROCEEDINGS HELD BY ZOOM WEBINAR

[19] Motion to Dismiss – held;
Initial Case Management Conference – not held.

                                         SUMMARY

Parties stated appearances and proffered argument.

Court takes matter under submission.

Court remarked there appeared to be a rational reason for deferring a derivative suit during the
pendency of the underlying securities fraud case -- to avoid risk of admissions. However, the
Court saw no good faith business reason not to extend a tolling agreement. Parties instructed to
meet and confer to reach a stipulation. Court indicated that if this derivative action is not
dismissed, it will likely stay the case pending the securities fraud action.

Initial Case Management Conference set for December 17, 2020 at 9:30 a.m. Joint cmc statement
due December 10, 2020.
